Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 12/16/2021 have been considered.  Claims 2-5, 19 have been cancelled by applicant.  Claims 1, 6-18, 20-23 are currently pending.

Response to Arguments
Applicant’s arguments, see page 19, paragraph 5 - page, paragraph 1 of the Remarks, filed 12/16/2021, with respect to claims 1, 17-18, 20-23 and claims 13-16 have been fully considered and are persuasive in light of the amended base claims 1, 17-18, 20-23 and cancelled claims 2-5, 19.  Therefore, the 35 U.S.C. 102(a)(2) rejection of claims 1-4, 13-23 as set forth in the previous Office action have been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a communications server, comprising: 
“wherein the first communication terminal is assigned to one of 
a first communication terminal group to which audio communications are transmitted, when the status data indicates that the external audio transducer is currently connected to handle the audio signals for the first communication terminal, or 


The present application also relates to a communications system, comprising: 
“wherein the specific communication terminal is assigned one of 
a first communication terminal group to which audio communications are transmitted, when the status data indicates that the external audio transducer is currently connected to handle the audio signals for the specific communication terminal, or 
a second communication terminal group to which textual communications are transmitted, when the status data indicates that the current notification mode is a mode using only at least one of a visual notification or a vibrational notification and that the display screen of the specific communication terminal is currently unlocked” in combination with other recited elements in claim 17.

The present application also relates to a computer-implemented method of operation of a communications server, the method comprising: 
“wherein the specific communication terminal is assigned one of 
a first communication terminal group to which audio communications are transmitted, when the status data indicates that the external audio transducer is currently connected to handle the audio signals for the specific communication terminal, or 



The present application also relates to a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising: 
“wherein the specific communication terminal is assigned one of a first communication terminal group to which audio communications are transmitted, when the status data indicates that the external audio transducer is currently connected to handle the audio signals for the specific communication terminal, or a second communication terminal group to which textual communications are transmitted, when the status data indicates that the current notification mode is a mode using only at least one of a visual notification or a vibrational notification and that the display screen of the specific communication terminal is currently unlocked” in combination with other recited elements in claim 20.

The present application also relates to a computer-implemented method of operation of a specific communication terminal, the method comprising: 
“wherein the specific communication terminal is assigned one of:

a second communication terminal group to which textual communications are transmitted, when the status data indicates that the current notification mode is a mode using only at least one of a visual notification or a vibrational notification and that the display screen of the specific communication terminal is currently unlocked” in combination with other recited elements in claim 21.

The present application also relates to a communication system, comprising: 
“wherein the specific communication terminal is assigned one of 
a first communication terminal group to which audio communications are transmitted, when the status data indicates that the external audio transducer is currently connected to handle the audio signals for the specific communication terminal, or 
a second communication terminal group to which textual communications are transmitted, when the status data indicates that the current notification mode is a mode using only at least one of a visual notification or a vibrational notification and that the display screen of the specific communication terminal is currently unlocked” in combination with other recited elements in claim 22.

The present application also relates to a non-transitory, computer-readable medium having stored thereon, computer-executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising: 

a first communication terminal group to which audio communications are transmitted, when the status data indicates that the external audio transducer is currently connected to handle the audio signals for the specific communication terminal, or
a second communication terminal group to which textual communications are transmitted, when the status data indicates that the current notification mode is a mode using only at least one of a visual notification or a vibrational notification and that the display screen of the specific communication terminal is currently unlocked” in combination with other recited elements in claim 23.

	The closest prior art, Marshall-Wilson (US Publication 2007/0201376 A1), teaches a dispatch application receives a plurality of device information from each of the plurality of communications devices.  The device information, which includes a device status that represents a current ability of the respective device, will be utilized by the dispatch module to identify a selected one of the communication devices to participate in a call group.  A group communication module will be used to broadcast event information to members of the call group.  
	A second prior art, Maytal (US Publication 2015/0304370 A1), teaches a communication server for receiving a communication preference and a status identifier from a plurality of mobile devices and designating one or more of the mobile devices to a communication group based on the received communication preference and status identifier.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471